t c memo united_states tax_court uriah vincent jones petitioner v commissioner of internal revenue respondent docket no filed date uriah vincent jones pro_se ladd c brown jr for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after concessions by petitioner the issue for decision is whether petitioner is liable for self-employment_tax this turns on whether petitioner was an employee or independent_contractor of dbma corporation dbma during findings_of_fact some facts are stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference at the time he filed the petition petitioner resided in palm beach gardens florida from august through date petitioner a marble and tile installer worked on a condominium renovation for dbma barry shapiro mr shapiro president of dbma hired petitioner to work on the condominium renovation petitioner submitted a series of proposals to mr shapiro describing the work petitioner was to perform on the condominium renovation mr shapiro contracted petitioner to perform the tile work on the condominium renovation in date petitioner began work by honing the floors and showers of the condominium and taking other preparatory steps in order to complete his work from august through date petitioner worked a total of approximately days on the condominium renovation dbma paid petitioner a fixed sum for his work on the condominium renovation if petitioner needed any additional assistants petitioner was responsible for hiring paying and supervising them while working on the condominium renovation petitioner provided his own work tools in addition to work tools petitioner also supplied grout cork cork glue and soundproofing materials mr shapiro supplied the tile dbma did not reimburse petitioner for the supplies he purchased because these amounts were incorporated into petitioner’s proposal initially petitioner set his own hours of work on the condominium renovation a dispute arose between petitioner and mr shapiro regarding the hours petitioner worked after this dispute petitioner agreed to maintain a fixed work schedule of a m to p m when working on the condominium renovation dbma paid petitioner dollar_figure for his work on the condominium renovation at no point did petitioner ever sign or submit a form_w-4 employee’s withholding allowance certificate form_w-4 after petitioner completed work on the condominium renovation mr shapiro did not engage the services of petitioner on other jobs in petitioner worked for three other companies that treated him as an employee and all three companies issued him forms w-2 wage and tax statement forms w-2 as opposed to forms 1099-misc miscellaneous income forms 1099-misc petitioner timely filed a form 1040ez income_tax return for single and joint filers with no dependents for petitioner conceded that he did not report the income he received from dbma on his tax_return after filing his income_tax return petitioner received a form 1099-misc from dbma petitioner did not amend his tax_return after receiving the form 1099-misc respondent timely mailed a notice_of_deficiency to petitioner with respect to taxable_year and petitioner timely petitioned the court opinion the burden_of_proof is on petitioner to show that respondent’s determination set forth in the notice_of_deficiency is incorrect rule a 290_us_111 petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly petitioner bears the burden_of_proof rule a the federal_insurance_contributions_act fica secs 68a stat taxes a portion of the wages paid to an employee fica tax the portion of the wages taxed is defined in sec_3121 under fica the employer and the employee each pay a like amount of tax see sec_3101 sec_3111 the employer withholds the employee’s half of the fica tax and remits it along with the employer’s half to the department of unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue the treasury see sec_3102 the fica tax has two components the old age survivors and disability insurance portion oasdi and the hospital insurance portion for the year in issue the oasdi rate was percent for both the employer and employee a total of percent the hospital insurance portion was dollar_figure percent for both the employer and the employee a total of percent the combined rate of the fica tax wa sec_15 percent for dbma did not withhold any fica tax because it treated petitioner as an independent_contractor independent contractors are not subject_to the fica tax however they are subject_to a tax under chapter of the code the self-employment_contributions_act_of_1954 seca secs see sec_1401 and sec_1402 the seca_tax is a different tax from the fica tax though the seca_tax contains the same two components as the fica tax the seca rate is equal to the sum of the employer and employee tax_rates under fica for the purposes of fica an employee is defined as any officer of a corporation any common_law_employee any individual in a specified occupation group who is not a common_law_employee and any individual who performs services that are included under an agreement entered into pursuant to the social_security act u s c sec_218 sec_3121 a common_law employee-employer relationship exists when the person for whom the services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which services are performed it is sufficient if he has the right to do so the right to discharge is also an important factor indicating that the person possessing that right is an employer other factors characteristic of an employer but not necessarily present in every case are the furnishing of tools and the furnishing of a place to work to the individual who performs the services in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished by the work and not as to the means and methods for accomplishing the result he is an independent_contractor sec_31_3121_d_-1 employment_tax regs petitioner contends that he was a common_law_employee of dbma we consider the following factors to decide whether a worker is a common_law_employee or an independent_contractor the degree of control exercised by the principal which party invests in work facilities used by the individual the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir all the facts and circumstances of each case are considered and no single factor is dispositive id degree of control the degree of control necessary to find employee status varies with the nature of the services provided by the worker id pincite to retain the requisite control_over the details of an individual’s work the principal need not stand over the individual and direct every move made by the individual it is sufficient if he has the right to do so id see sec_31_3401_c_-1 employment_tax regs similarly the employer need not set the employee’s hours or supervise every detail of the work environment to control the employee 823_f2d_337 9th cir the fact that workers set their own hours does not necessarily make them independent contractors id as the project manager mr shapiro did have some control_over petitioner for instance after a dispute regarding the hours petitioner kept mr shapiro and petitioner agreed that petitioner would maintain a fixed work schedule despite this petitioner was free to complete by the means and methods of his choice the work he was contracted to do petitioner advised mr shapiro that the floor in the laundry room needed to be resloped additionally petitioner completed work offsite at his home workshop after advising mr shapiro as to the best means and method to complete the project based on the record before us petitioner’s degree of control_over his own work on the condominium renovation is consistent with independent_contractor status investment in facilities the fact that a worker provides his or her own tools generally indicates independent_contractor status 900_f2d_49 5th cir petitioner provided his own tools furthermore other than the tile petitioner supplied most of the supplies he used such as grout soundproofing materials cork and cork glue additionally petitioner was not reimbursed for the materials that he provided these amounts were included in the proposals that petitioner provided based on the record before us this factor is consistent with independent_contractor status opportunity for profit or loss as noted supra petitioner sent proposals to mr shapiro regarding the work to be done on the condominium renovation dbma paid petitioner a fixed sum regardless of the time spent on the job if petitioner underestimated the cost of the supplies needed or the time it took to complete the job petitioner bore the risk of losing money not mr shapiro furthermore if assistants were needed it was petitioner’s sole responsibility to hire and pay them additionally petitioner bore the risk of loss on any loss or damage to his work tools based on the record before us petitioner’s opportunity for profit or loss on his work on the condominium renovation is consistent with independent_contractor status right to discharge petitioner was never fired by mr shapiro but mr shapiro chose not to engage petitioner on any future projects it appears that as long as petitioner’s work was quality work that met the job specifications petitioner could not have been dismissed from his duties on the condominium renovation petitioner phoned mr shapiro approximately weeks after petitioner completed work on the condominium renovation at that time only after petitioner had finished his duties on the condominium renovation mr shapiro notified petitioner that he did not wish to work with petitioner on any other projects based on the record before us the fact that petitioner could not be discharged as long as his work met the specifications is consistent with independent_contractor status integral part of business as the project manager on the condominium renovation mr shapiro’s responsibilities included making sure that the work was completed the condominium renovation required tile work accordingly petitioner’s job was an integral part of dbma’s work based on the record before us the integral nature of petitioner’s work could suggest employee status this however is but one factor that must be weighed among the others permanency of the relationship a transitory work relationship may point toward independent_contractor status 161_f3d_299 5th cir if however the worker works in the course of the employer’s trade_or_business the fact that he does not work regularly is not necessarily significant 503_f2d_423 2d cir transients may be employees kelly v commissioner tcmemo_1999_140 working for a number of employers during a tax_year does not necessitate treatment as an independent_contractor in considering the permanency of the relationship we must also consider the principal’s right to discharge the worker and the worker’s right to quit at any time dbma contracted petitioner to work on the condominium renovation and paid petitioner for the job he performed regardless of the amount of time petitioner spent on the work petitioner worked for approximately days from august through date on the condominium renovation and received checks from dbma for his work although petitioner stated that dbma promised him more work whether or not the relationship continued was within the discretion of mr shapiro once dbma completed the condominium renovation the relationship between petitioner and dbma ceased before petitioner began the condominium renovation he was an employee of koeckritz enterprises inc koeckritz prior to working for koeckritz in petitioner also worked for celtic marble tile inc and selective hr solutions v inc during petitioner received a total of three forms w-2 from the three employers this however does not require us to conclude that petitioner worked for dbma as an employee based on the record before us petitioner’s lack of a permanent relationship with dbma is consistent with independent_contractor status relationship the parties thought they created petitioner has worked on tile and marble installation for dozens of companies and stated that he always has been treated as an employee by those other companies mr shapiro stated that dbma never had any employees and always has treated the individuals who worked for dbma as independent contractors and issued them forms 1099-misc although the parties thought they were creating different relationships we note that petitioner did not submit a form_w-4 to dbma as he submitted to his three employers the record does not indicate that petitioner requested or inquired about a form_w-4 from dbma based on the record before us the facts are consistent with independent_contractor status conclusion in the matter before us although one factor might indicate an employer-employee relationship the vast majority suggest that petitioner was an independent_contractor of dbma having weighed the evidence and considered the totality of the circumstances we conclude that petitioner was an independent_contractor of dbma as a result he is responsible for self-employment_tax for in reaching our holding herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
